[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 06-14083                      June 27, 2007
                          ________________________            THOMAS K. KAHN
                                                                    CLERK
                     D. C. Docket No. 04-00151 CV-2-WCO

KEVIN DALE, individually and as the next friend
and natural parent and natural guardian of M.D.,
a minor child, ABBY DALE, individually and as
the next friend and natural parent and natural guardian
of M.D., a minor, BRYAN CARLYLE, individually
and as the next friend and natural parent and natural
guardian of A.C., a minor, LISA J. CARLYLE,
individually and as the next friend and natural parent
and natural guardian of A.C., a minor,

                                                   Plaintiffs-Appellees,

                                      versus

STEPHENS COUNTY, GEORGIA SCHOOL DISTRICT,

                                                   Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (June 27, 2007)
Before BLACK, and PRYOR, Circuit Judges, and LIMBAUGH,* District Judge.

PER CURIAM:

       Kevin and Abby Dale and Bryan and Lisa Carlyle (Plaintiffs), individually

and on behalf of their minor daughters, sued Stephens County School District, the

former employer of a teacher accused of molesting their children, on various

claims. Stephens County School District appeals the district court’s denial of its

motion for summary judgment on the only remaining claim against it, the

allegations of constitutional violations under 42 U.S.C § 1983.

       We review the district court’s denial of summary judgment de novo,

applying the same legal standard as the district court. Mize v. Jefferson City Bd. of

Educ., 93 F.3d 739, 742 (11th Cir. 1996). A district court should grant a motion

for summary judgment if, viewing the facts in the light most favorable to the

nonmoving party, there is no genuine issue as to any material fact and the moving

party is entitled to summary judgment as a matter of law. Id.

       In 2003, plaintiffs accused Joey Wilson of molesting their daughters while

he was their teacher in a White County school. Wilson had worked for defendant

Stephens County School District for several years before teaching in White



       *
        Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of
Missouri, sitting by designation.

                                              2
County School District. It is undisputed that Wilson was employed by White

County School District, not Stephens County School District, when the alleged

conduct occurred.

      Local governing bodies are subject to suit under § 1983 for monetary,

declaratory, or injunctive relief when “action pursuant to official municipal policy

of some nature caused a constitutional tort.” Monell v. Dep’t of Soc. Serv., 436
U.S. 658, 690-91, 98 S. Ct. 2018, 2035-36 (1978). However, “local governments

can never be liable under § 1983 for the acts of those whom the local government

has no authority to control.” Turquitt v. Jefferson County, 137 F.3d 1285, 1292

(11th Cir. 1989) (en banc); see also DeShaney v. Winnebago County Dep’t of Soc.

Serv., 489 U.S. 189, 197, 109 S. Ct. 998, 1004 (1989); Shrum v. Kluck, 249 F.3d
773, 780-81 (8th Cir. 2001); Doe v. Wright, 82 F.3d 265, 268-69 (8th Cir. 1996).

      We conclude Stephens County School District is not liable under § 1983 for

the acts of a former employee whom it no longer had any authority to control.

Therefore, we reverse the denial of Stephens County School District’s motion for

summary judgment and remand to the district court for entry of judgment for

Stephens County School District.

      REVERSED and REMANDED.




                                         3